DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Status of Claims
Claims 1, 3-4, 8-13, 15, and 17- 20 are amended due to Applicant's amendment dated 02/09/2022.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 1-20 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/09/2022.  However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on page 21 of the reply dated 02/09/2022 with respect to the rejection of claims 10-11 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument
Examiner's response –As discussed in further detail below, while Goldfine does not specifically teach the denier of the yarns of the backing fabric layer, it should be noted that the denier is a result effective variables (see Goldfine pg. 15, lines 27-32 and pg. 16, lines 1-3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to create yarns having deniers within about the claimed range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art See MPEP 2144.05. In the present invention, one would have been motivated to optimize the air permeability and durability. 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a weight of about 33.9 gsm, because it would have been choosing a specific weight for the outer fabric, which would have been a choice from a finite number of identified, predictable solutions of a weight of the outer fabric and possessing the benefits taught by Goldfine.  One of ordinary skill in the art would have been motivated to produce additional outer fabric comprising weights within the range taught by Goldfine in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties.  See MPEP 2144.05.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3
Claim 3 requires the visual component to include a material such that one or more yarns are clear, which implies the yarns are transparent. Claim 1, of which claim 3 is dependent upon, recites the visual component imparts translucency. As transparency and translucency do not have the same definitions (i.e. a transparent object is not translucent and vice versa), it is unclear whether the visual component required by claim 3 is requiring a translucent or transparent yarn. For purposes of examination, a clear or transparent yarn will be interpreted as satisfying the limitation of claim 3.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Grynaeus et al. DE 102012002805 A1—English translation obtained from Google Patents, hereinafter “Grynaeus”—in view of White, Steven, “The Advantages & Disadvantages of Woven Fabrics”, September 28, 2017 (“White”) and Podhajny US 8,959,959 B1 (“Podhajny”). Supporting evidence provided by pg. 181 of “Complete Textile Glossary” by Celanese Acetate and Sawgrass Technologies “Sublimation 101” (“Sawgrass”).
Regarding claims 1-2, Grynaeus teaches a composite used for the production of outerwear comprising an outer fabric and a thermally fixable textile fabric, wherein the outer fabric is the outermost layer and at least one outer surface of the textile fabric is provided with a sublimation-printed design (¶ abstract, [0001], [0004], and [0013]-[0017]). The textile fabric is a nonwoven fabric having a basis weight of 30 to 200 gsm (¶ [0034] and [0037]). The textile fabric inherently has a first and second surface and the outer fabric inherently has a third and fourth surface, wherein the second surface is positioned adjacent to the third surface. 
Grynaeus fails to teach the construction of the outer fabric.
White teaches woven fabric are sturdy, high quality (pg. 1, Cost), and outlast most other fabrics (pg. 2, Uses).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a woven construction for the outer fabric to provide an outer fabric that is sturdy, high quality, and lasting, as taught by White.
Grynaeus is silent as to the outer fabric comprising one or more yarns. However, as evidenced by Celanese Acetate, a woven fabric is composed of two sets of yarn.
Grynaeus fails to teach the outer fabric comprises translucent yarns.
Podhajny teaches an article of footwear that may comprise strands that are translucent so that at least some details of a foot of a wearer from within the interior of the article may be visible (abstract and col. 9, lines 15-19).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select translucent yarns for the outer fabric of Grynaeus in view of White, so that at least some of the details of the textile fabric may be visible through the outer fabric, as taught by Podhajny.
Grynaeus in view of White and Podhajny teach at least one outer surface of the textile fabric is provided with a design (abstract) but does not appear to explicitly teach the design itself may be visible through the translucent outer fabric. It would have been an obvious matter of design choice to modify the composite of Grynaeus in view of White and Podhajny, wherein a sublimation-printed design is included on the third surface of the textile fabric, so that the sublimation-printed design may be viewed through the outer fabric, based on the desired aesthetics of the composite, since Grynaeus in view of White and Podhajny teaches the a sublimation-printed design on at least one outer surface of the textile fabric and Applicant has not taught the sublimation-printed component beyond ornamentation with no mechanical function. The court found that matters relating to ornamentation only which have no 
Per claim 2, as evidenced by Sawgrass, dye-sublimation printing results in permanent colors that are embedded in the fabric, rather than printed on the surface (Overview, pg. 7). Accordingly, the design would at least partially extend through the textile fabric, from one surface towards the opposite surface.
Regarding claim 3, Grynaeus in view of White and Podhajny fail to specifically teach the yarns of the outer fabric are clear. However, Podhajny teaches the amount of details or visibility may be modified by selecting a strand that has a different amount of transparency or translucency (col. 9, lines 28-31). Podhajny particularly teaches a clear strand provides more transparency (col. 9, lines 31-33).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select clear yarns for the outer fabric to increase the transparency of the outer fabric, as taught by Podhajny.
Claims 7-9, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grynaeus et al. DE 102012002805 A1—English translation obtained from Google Patents, hereinafter “Grynaeus”—in view of White, Steven, “The Advantages & Disadvantages of Woven Fabrics”, September 28, 2017 (“White”) and Podhajny US 8,959,959 B1 (“Podhajny”), as applied to claim 1 above, further in view of Spector US 6,112,328 (“Spector”).
Claims 7-8, 13, and 15, Grynaeus in view of White and Podhajny fail to teach a third layer formed from a fiberfill material. 
Spector teaches a light-weight fabric for producing outerwear garments, wherein the light-weight fabric comprises a layer of fiberfill material (col. 2, lines 1-5, 29-35) formed of polyester fibers (col. 4, claim 3). Spector teaches the layer of fiberfill material imparts thermal insulation-characteristics to the fabric (col. 2, lines 33-27).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a layer of fiberfill material to the composite of Grynaeus in view of White and Podhajny to impart thermal insulation-characteristics, as taught by Spector. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the layer of fiberfill material adjacent to the textile fabric on the fourth surface, because it would have been choosing one of three placements in which the fiberfill layer could be, which would have been a choice from a finite number of identified, predictable solutions of the composite of Grynaeus in view of White, Podhajny, and Spector possessing the benefits taught by Grynaeus, White, Podhajny, and Spector.  One of ordinary skill in the art would have been motivated to produce additional composites comprising the fiberfill layer having the benefits taught by Spector in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The layer of fiberfill inherently has a fifth surface and sixth surface, wherein the fifth surface is position adjacent to the fourth surface of the textile fabric.
As the composite of Grynaeus in view of White, Podhajny, and Spector is used in outerwear, the layer of fiberfill is positioned to correspond to areas of heat loss of a wearer.
Claim 9 is rejected in the same way as claim 3. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grynaeus et al. DE 102012002805 A1—English translation obtained from Google Patents, hereinafter “Grynaeus”—in view of White, Steven, “The Advantages & Disadvantages of Woven Fabrics”, September 28, 2017 (“White”) and Podhajny US 8,959,959 B1 (“Podhajny”) as applied to in claim 1 above, and further in view of Goldfine WO 01/08883 A1 (“Goldfine”) and “Yarn and thread manufacturing methods for high-performance apparel” by Tausif et al. (“Tausif”).
Claims 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grynaeus et al. DE 102012002805 A1—English translation obtained from Google Patents, hereinafter “Grynaeus”—in view of White, Steven, “The Advantages & Disadvantages of Woven Fabrics”, September 28, 2017 (“White”), Podhajny US 8,959,959 B1 (“Podhajny”), and Spector US 6,112,328 (“Spector”) as applied to in claim 8 above, and further in view of Goldfine WO 01/08883 A1 (“Goldfine”) and “Yarn and thread manufacturing methods for high-performance apparel” by Tausif et al. (“Tausif”). Supporting evidence provided by Inda, “About Nonwovens” (“Inda”) and Zellers, Jane, “Dealing with Batting and Fiberfill” (“Zellers”).
Regarding claims 4-6, 10, 12, and 14, while Grynaeus teaches the fibers of the textile fabric may preferably be polyester (¶ [0025]), Grynaeus fails to teach the textile fabric and outer fabric of the composite comprise terephthalate polymer yarns.
Goldfine teaches an evaporative cooling fabric for clothing that comprises a non-woven layer (face fabric layer) attached to a woven layer (backing fabric layer) (pg. 4, lines 17-19 and pg. 25, lines 18-20). Goldfine teaches the fibers of the layers may be polyethylene terephthalate (pg. 12, lines 4-11 and pg. 17, lines 27-29), the backing fabric layer preferably has a basis weight from about 33.9 gsm to about 57.6 gsm (pg. 16, lines 18-13), and the fibers have a denier from about 20 denier to about 80 denier (pg. 15, lines 24-27).  Goldine teaches air flow is able to pass in and through the backing layer, triggering evaporation of water from the face fabric layer, exerting a cooling effect on the body of the user (pg. 6, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular material for the fibers of the textile fabric and outer fabric, and a particular denier for the fibers of the outer fabric, as well as a weight of the outer fabric in order to carry out an embodiment of Grynaeus. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the face fabric layer and backing fabric 
While Goldfine does not specifically teach the denier of the yarns of the backing fabric layer, it should be noted that the denier is a result effective variables. Goldfine teaches yarns formed of fibers with deniers higher than about 80 denier may it difficult to attain desired air permeability and yarns formed of fibers lower than about 20 denier tend to be less durable (pg 15, lines 27-32 and pg. 16, lines 1-3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to create yarns having deniers within about the claimed range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art See MPEP 2144.05. In the present invention, one would have been motivated to optimize the air permeability and durability. 
Grynaeus is silent with respect to the yarns of the outer fabric being multifilament.
In the analogous art of apparel, Tausif teaches multifilament yarns are much more flexible than monofilaments at an equivalent linear density (pg. 57, section 3.3.2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select multifilament yarns to provide a flexible outer fabric, as taught by Tausif.
Regarding claim 11, while the outer fabric comprises a weight of from about 33.9 gsm to about 57.6 gsm, Grynaeus in view of White, Podhajny, and Spector fail to specifically teach the weight of the outer fabric is about 29 gsm.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a weight of about 33.9 gsm, because it would have  
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties.  See MPEP 2144.05.
Regarding claim 15, while fiberfill is a non-woven construction (as evidenced by Zellers, pg. 1, paragraph 2) and non-woven fabrics comprise entangled fibers (as evidenced by Inda, pg. 1, first paragraph), Grynaeus in view of White, Podhajny, Spector, Goldfine, and Tausif are silent as to the fibers of the fiberfill material entangled to a lesser extent than the fibers of the textile fabric.
Spector teaches the layer of fiberfill is a low-density cluster of fibers characterized by myriad pockets of air (col. 3, lines 8-13). Accordingly, the fibers of the fiberfill layer would inherently be entangled to a lesser extent than the fibers of the textile fabric.
Regarding claim 16, Grynaeus in view of White, Podhajny, and Spector fail to specifically teach a fourth layer.
Spector further teaches an outer skin adjacent to the layer of fiberfill is water-resistant, breathable, and high-strength (col. 2, lines 29-32 and lines 63-65).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add an outer skin layer to the composite of Grynaeus in view of White, Podhajny, and Spector, to impart a layer of water-resistance, breathability, and high-strength, as taught by Spector. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the outer skin layer on the sixth surface of the layer of fiberfill material, because it would have been choosing one of four placements in which the outer skin could be, which would have been a choice from a finite number of identified, predictable solutions of the composite element of Grynaeus in view of White, Podhajny, and Spector possessing the benefits taught by Grynaeus, White, Podhajny, and Spector.  One of ordinary skill in the art would have been motivated to produce additional composites comprising the outer skin having the benefits taught by Spector in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The outer skin layer inherently has a seventh and eighth surface.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable Grynaeus et al. DE 102012002805 A1—English translation obtained from Google Patents, hereinafter “Grynaeus”—in view of White, Steven, “The Advantages & Disadvantages of Woven Fabrics”, September 28, 2017 (“White”), Podhajny US 8,959,959 B1 (“Podhajny”), and Spector US 6,112,328 (“Spector”), Goldfine WO 01/08883 A1 (“Goldfine”) and “Yarn and thread manufacturing methods for high-performance apparel” by Tausif et al. (“Tausif as applied to in claim 8 above, and further in view of Payne US 5,199,121 (“Payne”).
Claims 17-18 are rejected in the same manner as discussed with respect to claim 16.
While the outer fabric and outer skin inherently has an edge, Gynaeus in view of White, Podhajny, Spector, Goldfine, and Tausif fail to teach wherein the outer fabric and outer skin are joined by a plurality of attachments. 
Payne teaches a comforter comprising an outer fabric shell containing a fill wherein the shell comprises a top panel and a bottom panel directly sewn together about their peripheral edges with the 

    PNG
    media_image1.png
    228
    631
    media_image1.png
    Greyscale

Payne teaches such stitching allows the fill material to be shifted from one area to the other so as to adjust the amount of thermal insulation (col. 1, lines 57-61 and lines 18-40, and 57-61).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to directly sew together the outer fabric and outer skin of the composite about their peripheral edge as shown in FIG. 5 to adjust the amount of thermal insulation provided by the composite element, as taught by Payne.
Per claim 18, as evidenced by Sawgrass, dye-sublimation printing results in permanent colors that are embedded in the fabric, rather than printed on the surface (Overview, pg. 7). Accordingly, the textile fabric absorbed the sublimation-printed design.
Regarding claim 19, Gynaeus in view of White, Podhajny, Spector, Goldfine, and Tausif fail to teach the yarns of outer fabric comprises long-chain synthetic polyamide.
Goldfine teaches the backing fabric layer may include polyethylene terephthalate or nylon (pg. 17, lines 27-29). 
Therefore, given the teachings of Goldfine, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the polyethylene terephthalate fibers with nylon fibers, because Goldfine teaches the variable may suitably be selected as the fibers of the backing fabric layer.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the 
The instant specification recites long-chain synthetic polyamide materials are commonly known as nylon (see ¶ [0029]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grynaeus et al. DE 102012002805 A1—English translation obtained from Google Patents, hereinafter “Grynaeus”—in view of White, Steven, “The Advantages & Disadvantages of Woven Fabrics”, September 28, 2017 (“White”), Podhajny US 8,959,959 B1 (“Podhajny”), and Spector US 6,112,328 (“Spector”), Goldfine WO 01/08883 A1 (“Goldfine”) and “Yarn and thread manufacturing methods for high-performance apparel” by Tausif et al. (“Tausif”) and Payne US 5,199,121 (“Payne”), as applied in claim 17 above, and further in view of Baldwin, JR. et al. US 2011/0039468 A1 (“Baldwin”).
Regarding claim 20, Gynaeus in view of White, Podhajny, Spector, Goldfine, and Tausif fail to specifically teach the textile fabric comprises a film, wherein the film is located on the surface between the textile fabric and outer fabric.
Baldwin provides a laminate for protective apparel including at least one nonwoven layer and a breathable film layer bonded to the nonwoven layer (abstract). Baldwin teaches the laminate has improved breathability and viral barrier properties (¶ [0001]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a breathable film layer on one of the nonwoven layers of the composite to improve breathability and viral barrier properties of the composite, as taught by Baldwin. 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the breathable film adjacent to the textile fabric, the film is located on the surface between the textile fabric and outer fabric, because it would have  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786